Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of November 10, 2008
(the “Effective Date”), is between Rural Hospital Acquisitions LLC., an Oklahoma
Limited Liability Company (the “Company”), and Thomas Rice (“Rice”). The Company
and Rice are collectively referred to in this Agreement as the “Parties.”
Background
The company wishes to employ Rice as its President and Chief Operating Officer,
and the Parties desire to provide for the employment of Rice as of the Effective
Date in accordance with the terms of this Agreement.
Terms of Agreement
The Parties agree as follows:
1. EMPLOYMENT. The Company employs Rice to devote his personal services to the
business and affairs of the Company, and Rice accepts such employment, on the
terms and conditions stated in this Agreement.
1.1. Duties. Rice’s title and position shall be President and Chief Operating
Officer of the Company. Rice’s duties will be those customarily performed by
persons acting in that capacity and those that may be designated by the
Company’s Board of Managers (the “Board”) and consistent with the title and
position of President and Chief Operating Officer of the Company. Rice shall
report directly to the Company’s Board. Rice shall also serve, upon request and
without additional compensation, as an officer or a director, or both, of any
parent, subsidiary, division, or affiliate of the Company or any other entity in
which the Company holds an equity interest or which it sponsors.
1.2. Full-Time Employee. Rice shall devote his full time (except for reasonable
vacation time and absence for any disability), attention, and best efforts to
the performance of his duties described in Article 1.1.
2. TERM. The term of Rice’s employment under this Agreement (the “Term”) shall
commence on the Effective Date and shall continue until terminated pursuant to
Article 5.
3. COMPENSATION. As compensation for the services rendered by Rice under this
Agreement, the Company shall, during the Term, pay or provide Rice the
following:
3.1. Base Salary. The Company shall pay Rice during the Term a base salary equal
to Two Hundred Seventy Five Thousand Dollars ($275,000.00) per fiscal year of
the Company (“Base Salary”). Base Salary shall be paid in equal installments
every two weeks, in arrears, at the Company’s regular and routine payroll dates,
or at such intervals as may otherwise be agreed upon by the Parties, and in
accordance with any other payroll procedures of the Company. Base Salary shall
be prorated in any fiscal year during which Rice is employed under this
Agreement for less than the entire fiscal year, in accordance with the number of
days in that fiscal year during which Rice is so employed. Base Salary shall
also be prorated (on a daily basis) for any partial payroll period of employment
under this Agreement.

 

 



--------------------------------------------------------------------------------



 



3.2. Annual Incentive Bonus. Rice shall be eligible to receive an annual
incentive bonus as determined by the Company’s Board or the Compensation
Committee of the Board. Rice shall be entitled to a minimum guaranteed bonus of
$25,000 upon the First Anniversary of this agreement.
3.3. Option. Rice shall be eligible to participate in any stock option,
performance share, phantom stock, or similar long-term stock-based incentive
plan adopted by the Company for its employees in effect during the Term,
including the Option Plan. The extent to which Rice shall participate in any
such plan will be determined by the board of directors or the compensation
committee of Tri-Isthmus Group, Inc. the ultimate parent company of the Company.
Concurrently, with the Effective Date of this Agreement, Rice shall receive
seven (7) year options to purchase up to five hundred thousand (500,000) shares
of the Company’s common stock at a strike price of $0.625 per share. Such
options shall vest on the following schedule: options to purchase up to one
hundred twenty-five thousand (125,000) shares shall vest immediately; options to
purchase up to one hundred twenty-five thousand (125,000) shares shall vest on
the first anniversary of the Effective Date of this Agreement; and options to
purchase up to an additional two hundred fifty thousand (250,000) shares shall
vest on the second anniversary of the Effective Date of this Agreement,
provided, however, that Rice must be employed by the Company on the vesting
dates set forth above in order to receive these options. The terms and
conditions of these options shall be as set forth in an option grant agreement
between the Company and Rice.
3.4. Savings and Retirement Plans. Rice shall be eligible to participate in any
bonus, savings, deferred compensation, retirement or pension, or death benefit
plan adopted by the Company for its employees generally in effect during the
Term.
3.5. Welfare Benefit Plans. Rice shall be eligible to participate in any life
insurance, medical, dental, and hospitalization insurance, disability insurance
benefit, or other similar employee welfare benefit plan or program adopted by
the Company covering its employees generally in effect during the Term. In
addition, until such time as the Company adopts a medical/hospitalization plan,
Rice shall be reimbursed for the cost of his individual health insurance premium
with Blue Cross/Blue Shield of South Carolina or such other major medical
insurance carrier that Rice may choose.
3.6. Paid Time Off. Rice shall be entitled to twenty (20) days of paid vacation
or time off (“PTO”) per fiscal year of the Company, in accordance with the
Company’s PTO policies, practices, and procedures in effect during the Term.
Such PTO shall, however, be prorated in any fiscal year during which Rice is
employed under this Agreement for less than the entire fiscal year, in
accordance with the number of days in that fiscal year during which Rice is so
employed.

 

2



--------------------------------------------------------------------------------



 



3.7. Tax Withholding. The Company may deduct from any compensation or other
amount payable to Rice under this Agreement (including under Article 5) social
security (FICA) taxes and all federal, state, municipal, and other taxes or
governmental charges as may, in the Company’s judgment, be required.
3.8. Participation in Compensation and Benefit Plans. Rice’s participation
during the Term in any or all of the plans or programs adopted by the Company
described in Articles 3.3 through 3.5 (“Compensation and Benefit Plans”) will be
subject to the terms and conditions of those Compensation and Benefit Plans as
they now exist or may hereafter be adopted, amended, restated, or discontinued
by the Company, including the satisfaction of all applicable eligibility
requirements and vesting provisions of those Compensation and Benefit Plans. The
Company shall have no obligation under this Agreement to continue any or all of
the Compensation and Benefit Plans that now exist or are hereafter adopted. To
the extent that Rice is eligible to participate in any Compensation and Benefit
Plan existing on the date of this Agreement for which a plan description or plan
materials are available, the Company has provided to Rice, and Rice hereby
acknowledges receipt of, a copy of the correct and complete written plan
description or plan materials distributed to participants or prospective
participants.
4. EXPENSE REIMBURSEMENT. During the Term, Rice may incur, and shall be
reimbursed by the Company for, reasonable, ordinary and necessary, and
documented business expenses to the extent that Rice complies with, and
reimbursement is permitted by, the Company’s policies, practices, and
procedures.
5. EMPLOYMENT TERMINATION. Either Party may terminate Rice’s employment under
this Agreement by giving written notice of termination to the other Party. If
the Company is terminating, it shall include in that notice a statement whether
the termination is because of Disability or for Cause or without Cause. The
Parties’ respective rights and obligations upon the termination of Rice’s
employment under this Agreement are as follows:
5.1. Termination Generally. Upon any termination of Rice’s employment under this
Agreement, the Company shall pay or provide Rice the following:
5.1.a. Any amount of Base Salary earned by, but not yet paid to, Rice through
the effective date of termination of employment, as further described below (the
“Termination Date”);
5.1.b. All benefits that have been earned by or vested in, and are payable to,
Rice under, and subject to the terms (including all eligibility requirements)
of, the Compensation and Benefit Plans in which Rice participated through the
Termination Date;
5.1.c. All reimbursable expenses due, but not yet paid, to Rice as of the
Termination Date under Article 4; and
5.1.d. An amount equal to all accrued and unused PTO, calculated in accordance
with the Company’s PTO policies, practices, and procedures (including authorized
deductions and the deductions required by law), through the Termination Date.

 

3



--------------------------------------------------------------------------------



 



The amount of Base Salary due under Section 5.1.a shall be paid no later than
thirty (30) business days after the Termination Date; the amounts or benefits
due under Section 5.1.b shall be paid or provided in accordance with the terms
of the Compensation and Benefit Plans under which such amounts or benefits are
due to Rice; and the amounts due under Sections 5.1.c and 5.1.d shall be paid in
accordance with the terms of the Company’s policies, practices, and procedures
regarding reimbursable expenses and PTO, respectively. Except as expressly
provided below in this Article 5, upon paying or providing Rice the preceding
amounts or benefits, the Company shall have no further obligation or liability
under this Agreement for base salary or any other cash compensation or for any
benefits under any of the Compensation and Benefit Plans. Upon termination of
Rice’s employment, Rice shall be deemed to have resigned from any position as an
officer or director, or both, of any parent, subsidiary, division, or affiliate
of the Company or any other entity in which the Company holds an equity interest
or which it sponsors that Rice then holds; no written resignation need be given
or delivered to the Company.
In this Agreement, the Termination Date shall be (i) the date of Rice’s death,
(ii) the third business day after the date on which the Company gives notice of
termination because of Disability, or (iii) the date of termination specified in
any other notice of termination, or if not specified in the notice of
termination, the date that notice of termination is given.
In this Agreement, “Disability” means Rice’s permanent and total disability,
which shall be deemed to exist if he is unable reasonably to perform his duties
under this Agreement because of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for at least ninety (90) consecutive days. Any Disability
shall be determined by the Board or an authorized committee or representative
thereof (“Representative”), in its sole and absolute discretion, upon receipt of
competent medical advice from a qualified physician selected by or acceptable to
the Board or its Representative. Rice shall, if there is any question about his
Disability, submit to a physical examination by a qualified physician selected
by the Board or its Representative.
In this Agreement, “Cause” means any of the following: (i) Rice’s failure to
substantially perform his duties under this Agreement, other than any such
failure resulting from his incapacity due to physical or mental illness or
Disability; (ii) Rice’s engaging in any action which, or omitting to engage in
any action the omission of which, has been, is, or is reasonably expected to be
substantially injurious (monetarily or otherwise) to the Company or its business
or reputation; (iii) Rice’s performance of any act or omission constituting
dishonesty that results, directly or indirectly, in significant gain or
enrichment of Rice or his family or affiliates at the expense of the Company; or
(iv) any breach by Rice of any obligation under any of Articles 6, 7, 8, and 9.
Whether an event or circumstance constituting Cause exists will be determined in
good faith by the Board or its Representative. If the Company believes that
Cause for termination exists under clause (i) above in this paragraph, the
Company shall notify Rice of that belief, and that notice shall describe the
event or circumstance believed to constitute Cause for termination. If that
event or circumstance may reasonably be remedied or corrected, Rice shall have
thirty (30) days to effect that correction or remedy. If not corrected or
remedied within that thirty (30) day period, Cause for termination shall
immediately be deemed to exist, and Rice’s employment shall be deemed
terminated. If the Company believes that Cause for termination exists under any
of clauses (ii), (iii), and (iv) above in this paragraph, the Company shall
notify Rice of that belief, and that notice shall constitute immediate
termination of Rice’s employment.

 

4



--------------------------------------------------------------------------------



 



Rice may voluntarily terminate his employment under this Agreement only by
giving at least thirty (30) days’ prior written notice to the Company. Rice
shall not be liable to the Company for breach of this Agreement because of his
termination of employment in accordance with the preceding sentence.
5.2. Termination Without Cause or Upon Death or Disability. If Rice’s employment
is terminated by death or by the Company because of Disability or without Cause,
Rice (or his legal representative, estate, or heirs) shall be entitled to
receive from the Company, as liquidated damages:
5.2.a. The continued payment of Base Salary, at the rate in effect at the
Termination Date, for six (6) consecutive months following the Termination Date
(the “Severance Payments”). Once Rice has been employed by the Company for at
least twelve (12) consecutive months, the continued payment of Base Salary in
effect at the Termination Date shall be for a period of twelve (12) months
following the Termination date; and
5.2.b. If Rice elects and maintains continued coverage under the Consolidated
Omnibus Benefits Reconciliation Act of 1985 and corresponding regulations
(“COBRA”), then for up to the twelve (12) consecutive months immediately after
the Termination Date, payments in an amount equal to the difference between
(i) the premiums paid or payable by Rice for coverage under COBRA for himself
and his dependents (if any) and (ii) the premiums that he would have paid for
comparable coverage under the Company’s then current group insurance plan or
plans if his employment under this Agreement had not ceased (the “Insurance
Payments”); except that the Insurance Payments shall expire or terminate
immediately upon Rice’s becoming eligible for coverage under another employer’s
plan or policy.
The Severance Payments shall be paid at the dates on which Rice’s Base Salary
would have been payable if his employment under this Agreement had not been
terminated. The Company will commence the Severance Payments and the Insurance
Payments within ten (10) business days after the first business day on which the
release executed and delivered in accordance with Section 5.3.a becomes
irrevocable by Rice (or his legal representative, estate, or heirs). The
Company’s obligations for the Insurance Payments are not intended to negate or
impair any obligation of the Company or right of Rice under COBRA. The Severance
Payments and the Insurance Payments shall be in addition to the amounts or
benefits to which Rice is entitled under Article 5.1. Any Severance Payments or
Insurance Payments (or both) under this Article 5.2 shall not be deemed the
continuation of Rice’s employment for any purpose.

 

5



--------------------------------------------------------------------------------



 



5.3. Conditions to Severance Payments. Except as provided in Section 5.2.b and
below in this Article 5.3, none of the Severance Payments and the Insurance
Payments under Article 5.2 will be subject to reduction as the result of future
compensation earned or received by Rice (including by self-employment), and Rice
shall have no duty to mitigate his damages. The Severance Payments and the
Insurance Payments shall, however, be conditioned upon:
5.3.a. The Company’s receipt of a Settlement Agreement, General Release, and
Covenant Not to Sue executed and performed by Rice (or his legal representative,
estate, or heirs) in substantially the form of Exhibit “A” to this Agreement
(the “Release Agreement”); and
5.3.b. the compliance by Rice (or his legal representative, estate, or heirs)
with Articles 6, 7, 8, and 9 after the Termination Date as specified in those
Articles, as well as with the Release Agreement.
The Company may cease or reduce the Severance Payments or the Insurance Payments
(or both) if, and the Company shall be entitled to a return of the Severance
Payments and the Insurance Payments (or both) made to the extent that, there is
or has been any material violation by Rice (or his legal representatives,
estate, or heirs) of any of Articles 6, 7, 8, and 9 or of the Release Agreement.
5.4. Termination for Cause or by Rice. If Rice’s employment is terminated by the
Company for Cause or is voluntarily terminated by Rice, then Rice shall not be
entitled to any payments under this Agreement other than the amounts or benefits
to which he is entitled under Article 5.1.
5.5. Post-Termination Survival. The provisions of this Article 5 shall survive
the termination of Rice’s employment by the Company and its subsidiaries to the
extent necessary to effect the post-termination payments or benefits to which
Rice is entitled under the terms of this Article 5.
6. CONFIDENTIAL INFORMATION. The Company shall provide to Rice, during the Term,
access to various trade secrets, confidential information, and proprietary
information of the Company (which, in this Article 6 as well as in Articles 7,
8, and 9, shall include the Company’s parents, subsidiaries and affiliates)
which are valuable and unique to the Company (“Confidential Information”).
Confidential Information includes the Company’s plans, policies, and procedures
as well as the plans, policies and procedures of other persons having
relationships that are material to the Company’s business and affairs. Rice
shall not, either while in the employ of the Company or at any time thereafter,
(i) use any of the Confidential Information, or (ii) disclose any of the
Confidential Information to any person not an employee of the Company or not
engaged to render services to the Company, except (in either case) to perform
his duties under this Agreement or otherwise with the Company’s prior written
consent. Nothing in this Article 6 shall preclude Rice from the use or
disclosure of information generally known to the public or not considered
confidential by the Company or from any disclosure to the extent required by law
or court order (though Rice must give the Company prior notice of any such
required disclosure and must cooperate with any reasonable requests of the
Company to obtain a protective order regarding, or to narrow the scope of, the
Confidential Information required to be disclosed). All files, records,
documents, information, data, and similar items relating to the business or
affairs of the Company, whether prepared by Rice or otherwise coming into his
possession, shall remain the exclusive property of the Company and shall not be
removed from the premises from the Company, except in the ordinary course of
business as part of Rice’s performance of his duties under this Agreement, and
(in any event) shall be promptly returned or delivered to the Company (without
Rice’s retaining any copies) upon the termination of employment under this
Agreement.

 

6



--------------------------------------------------------------------------------



 



7. NONCOMPETITION. Rice acknowledges that, in addition to his access to and
possession of Confidential Information, during the Term he will acquire valuable
experience and special training regarding the Company’s business and that the
knowledge, experience, and training he will acquire would enable him to injure
the Company if he were to engage in any business that is competitive with the
business of the Company. Therefore, Rice shall not, at any time during the Term
and for the twelve (12) consecutive months immediately after the Termination
Date, directly or indirectly (as an employee, employer, consultant, agent,
principal, partner, shareholder, officer, director, or manager or in any other
individual or representative capacity), engage, invest, or participate in any
business in direct competition with the rural hospital business of the Company
within a fifty (50)-mile radius of each location, or set or group of locations,
(i) at, from, or to which the Company conducts or has conducted business or
renders, provides, or delivers, or has rendered, provided, or delivered,
services or products during the Measurement Period (as defined below) or
(ii) that is or has been, during the Measurement Period, the subject of a
Proposal (as defined below) to conduct business or render, provide, or deliver
services or products thereat, therefrom, or thereto. “Measurement Period” means,
with respect to Rice’s activity (A) at any time during the Term, the Term, and
(B) at any time on or after the Termination Date, the six (6) consecutive months
preceding, and including, the Termination Date. “Proposal” means a written or
formal proposal, bid, arrangement, understanding, or agreement by the Company to
or with another person that reflects or contains negotiated or substantive
terms, but does not include any marketing contact by the Company where the other
person has not solicited that contact or indicated any interest in doing
business with the Company. (Rice shall not be prohibited, however, from owning,
as a passive investor, less than five percent (5%) of the publicly traded stock
or other securities of any entity engaged in a business competitive with that of
the Company.) Rice represents and agrees that (x) the Company has agreed to
provide him, and he will receive from the Company, special experience and
knowledge, including Confidential Information, (y) because the Confidential
Information is valuable to the Company, its protection (particularly from any
competitive business) constitutes a legitimate interest to be protected by the
Company by enforcement of the restriction in this Article 7, and (z) the
enforcement of the restriction in this Article 7 would not be unduly burdensome
to Rice and that, in order to induce the Company to enter into this Agreement
(which contains various benefits to Rice and obligations of the Company with
respect to Rice’s employment), Rice is willing and able to engage, invest, or
participate in business after the Termination Date so as not to violate this
Article 7. The Parties agree that the restrictions in this Article 7 regarding
scope of activity, duration, and geographic area are reasonable; however, if any
court should determine that any of those restrictions is unenforceable, that
restriction shall not thereby be terminated, but shall be deemed amended to the
extent required to render it enforceable.

 

7



--------------------------------------------------------------------------------



 



8. NONSOLICITATION. Rice shall not, at any time within the twelve
(12) consecutive months immediately after the Termination Date, either directly
or indirectly:
8.1. Disclose Contact Information. Make known to any person the names and
addresses, or other contact information, of any of the customers, suppliers, or
other persons having significant business relationships with the Company within
the information technology industry, so that such person could affect, or
attempt to affect, any of those relationships to the detriment of the Company;
or
8.2. Solicit Employees. Solicit, recruit, or hire, or attempt to solicit,
recruit, or hire, any employee or consultant of the Company, or in any other
manner attempt to induce any employee or consultant of the Company to leave the
employ of the Company or cease his or her consulting or similar business
relationship with the Company. References in this Article 8.2 to “any employee
or consultant” shall include any person who was an employee or consultant of the
Company at any time within the six (6) consecutive months preceding, and
including, the Termination Date.
9. DEVELOPMENTS. Rice shall promptly disclose to the Company all inventions,
discoveries, improvements, processes, formulas, ideas, know-how, methods,
research, compositions, and other developments, whether or not patentable or
copyrightable, that Rice, by himself or in conjunction with any other person,
conceives, makes, develops, or acquires during the Term which (i) are or relate
to the properties, assets, or existing or contemplated business or research
activities of the Company, (ii) are suggested by, arise out of, or result from,
directly or indirectly, Rice’s association with the Company (including, but not
limited to, any finders’ fees payable to Rice as a result of financing
transactions undertaken by the Company), or (iii) arise out of or result from,
directly or indirectly, the use of the Company’s time, labor, materials,
facilities, or other resources (“Developments”).
Rice hereby assigns, transfers, and conveys to the Company, and hereby agrees to
assign, transfer, and convey to the Company during or after the Term, all of his
right and title to and interest in all Developments. Rice shall, from time to
time upon the request of the Company during or after the Term, execute and
deliver any and all instruments and documents and take any and all other actions
which, in the judgment of the Company or its counsel, are or may be necessary or
desirable to document any such assignment, transfer, and conveyance to the
Company or to enable the Company to file and process applications for, and to
acquire, maintain, and enforce, any and all patents, trademarks, registrations,
or copyrights with respect to any of the Developments, or to obtain any
extension, validation, re-issue, continuance, or renewal of any such patent,
trademark, registration, or copyright. The Company will be responsible for the
preparation of any such instrument or document and for the implementation of any
such proceedings and will reimburse Rice for all reasonable expenses incurred by
him in complying with this Article 9.

 

8



--------------------------------------------------------------------------------



 



10. INDEMNIFICATION. To the extent Rice is an officer or director of the
Company, the Company shall include Rice under any existing or future
(i) directors’ and officers’ liability insurance policy that the Company obtains
and maintains or (ii) indemnification agreements between the Company and other
executives of the Company. Subject to the foregoing sentence, the Company will
indemnify Rice to the fullest extent permitted by the laws of the Company’s
state of incorporation in effect at that time or by the articles or certificate
of incorporation and by-laws of the Company, whichever affords the greater
protection to Rice.
11. CERTAIN REMEDIES. Any breach or violation by Rice of any of Articles 6, 7,
8, and 9 shall entitle the Company, as a matter of right, to an injunction
issued by any court of competent jurisdiction, restraining any further or
continued breach or violation, or to specific performance requiring the
compliance with Rice’s covenants. This right to an injunction or other equitable
relief shall be in addition to, and not in lieu of, any other remedies to which
the Company may be entitled. The existence of any claim or cause of action of
Rice against the Company, or any parent, subsidiary or affiliate of the Company,
whether based on this Agreement or otherwise, shall not constitute a defense to
the enforcement by the Company of Rice’s covenants in any of Articles 6, 7, 8,
and 9. The covenants in Articles 6, 7, 8, and 9 and in this Article 11 shall
survive the termination of Rice’s employment under this Agreement.
12. BINDING AGREEMENT; SUCCESSORS AND ASSIGNS. This Agreement shall be binding
upon, and shall inure to the benefit of, the Company and Rice and their
respective legal representatives, heirs, executors, administrators, and
successors and assigns (as permitted by this Article 12), including any
successor to the Company by merger, consolidation, or reorganization and any
other person that acquires all or substantially all of the business and assets
of the Company. The Company shall have the right, without the need for any
consent from Rice, to assign its rights, benefits, remedies, and obligations
under this Agreement to one or more other persons. The rights, benefits,
remedies, and obligations of Rice under this Agreement are personal to Rice,
however, and may not be assigned or delegated by him; except that this shall not
preclude (i) Rice from designating one or more beneficiaries to receive any
amount or benefit that may be paid or provided after Rice’s death or (ii) the
legal representative of Rice’s estate from assigning any right or benefit under
this Agreement to the person or persons entitled thereto under Rice’s will or
the laws of intestacy applicable to Rice’s estate, as the case may be.
13. SEVERABILITY. If any provision of this Agreement is found to be invalid or
unenforceable for any reason, then (i) that provision shall be severed from this
Agreement, (ii) this Agreement shall be construed and enforced as if that
invalid or unenforceable provision never constituted a part of this Agreement,
and (iii) the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
applicable law. Further, in lieu of that invalid or unenforceable provision,
there shall be added to this Agreement a provision as similar in its terms to
that invalid or unenforceable provision as may be possible and be valid and
enforceable.
14. NOTICES. Any notice, request, or other communication to be given by either
Party under this Agreement by to the other shall be in writing and either
(i) delivered in person, (ii) delivered by prepaid same-day or overnight courier
service, (iii) sent by certified mail, postage prepaid with return receipt
requested, or (iv) transmitted by facsimile, in any case addressed to the other
Party as follows:

 

9



--------------------------------------------------------------------------------



 



     
To the Company:
  Rural Hospital Acquisitions LLC.
 
  3555 N.W. 58th Streeet, Suite 700
 
  Oklahoma City, Oklahoma 73112
 
  Attention:
 
  Facsimile:                                    
 
    with a copy (which shall not constitute notice) to:
 
   
 
  K&L Gates, LLP
 
  1717 Main Street, Suite 2800
 
  Dallas, TX 75201
 
  Attn: I. Bobby Majumder, Esq.
 
  Facsimile: (214) 939-5849
 
   
To Rice:
  Thomas Rice
 
  Address:
Facsimile:

or to such other address or facsimile number as the Party to be notified may
have designated by notice previously given in accordance with this Article 14.
Communications delivered in person or by courier service shall be deemed given
and received as of actual receipt (or refusal) by the addressee. Communications
transmitted by facsimile shall be confirmed by (and deemed effective as of
receipt of) appropriate answer back. Communications mailed as described above in
this Article 14 shall be deemed given and received three (3) business days after
mailing or upon actual receipt, whichever is earlier.
15. CERTAIN DEFINED TERMS. In this Agreement, (i) “person” means an individual
or any corporation, partnership, trust, unincorporated association, limited
liability company, or other legal entity, whether acting in an individual,
fiduciary, or other capacity, and any government, court, or governmental agency,
(ii) “include” and “including” do not signify any limitation, (iii) “Article”
and “Section” means any Article and any Section, respectively, of this
Agreement, unless otherwise indicated, (iv) an “affiliate” of a person means any
other person controlling, controlled by, or under common control with that
person, and (v) “business day” means any Monday through Friday, other than any
such weekday on which the executive offices of the Company are closed. In
addition, the use in this Agreement of “year,” “annual,” “month,” or “monthly”
(or similar terms) to indicate a measurement period shall not itself be deemed
to grant rights to Rice for employment or compensation for that period.
16. ENTIRE AGREEMENT. This Agreement, with Exhibit “A”, constitutes the entire
agreement between the Company and Rice with respect to the subject matter hereof
and supersedes any prior agreement between the Company and Rice with respect to
the same subject matter.
17. MODIFICATION AND WAIVER. No amendment to or modification of this Agreement,
or waiver of any term, provision, or condition of this Agreement, will be
binding upon a Party unless the amendment, modification, or waiver is in writing
and signed by the Party to be bound. Any waiver by a Party of a breach or
violation of any provision of this Agreement by the other Party shall not be
deemed a waiver of any other provision or of any subsequent breach or violation.

 

10



--------------------------------------------------------------------------------



 



18. GENDER. Whenever the context requires in this Agreement, words denoting
gender in this Agreement include the masculine, feminine, and neuter.
19. GOVERNING LAW; VENUE. This Agreement, and the rights, remedies, obligations,
and duties of the Parties under this Agreement, shall be governed by, construed
in accordance with, and enforced under the laws of the State of Delaware. The
exclusive venue of any action or proceeding relating to this Agreement or its
subject matter shall be in Los Angeles, California.
20. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
constitutes an original, but all of which constitute one and the same document.
The Parties have executed this Agreement to be effective as of the date stated
in the first paragraph.

          THE COMPANY:   EMPLOYEE:
 
        Rural Hospital Acquisitions LLC,     an Oklahoma Limited Liability
Company    
 
       
 
      Signature
 
       
By:
       
 
       
 
      Printed Name
Its:
  Manager    

 

11



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Settlement Agreement, General Release, and Covenant Not to Sue

 

12



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SETTLEMENT AGREEMENT,
GENERAL RELEASE, AND COVENANT NOT TO SUE
This Settlement Agreement, General Release, and Covenant Not to Sue
(“Agreement”) is made and entered into as of the  _____  day of  _____  ,
 _____  , by and between  _____  (“Employee”) and  _____  , a  _____ 
corporation (the “Company”), hereinafter collectively referred to as the
“parties”.
Recitals
WHEREAS, Employee was employed by the Company as  _____  under the terms of an
Executive Employment Agreement dated as of  _____  , 200  _____  (the
“Employment Agreement”);
WHEREAS, Employee’s employment under the Employment Agreement shall terminate
effective  _____  ,  _____  (the “Termination Date”); and
WHEREAS, the parties desire to settle fully and finally, in the manner set forth
herein, all differences between them which have arisen, or which may arise,
prior to, or at the time of, the execution of this Agreement, including, but in
no way limited to, any and all claims and controversies arising out of the
Employment Agreement, the employment relationship between Employee and the
Company, and the termination thereof;
Agreement
NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants and agreements set forth herein, the parties covenant and agree as
follows:
1. Employee, for himself or herself and on behalf of his or her attorneys,
heirs, assigns, successors, executors, and administrators, IRREVOCABLY AND
UNCONDITIONALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES the Company, its
current and former parent, subsidiary, affiliated, and related corporations,
firms, associations, partnerships, limited liability companies, and other
entities, their successors and assigns, and the current and former owners,
members, shareholders, managers, directors, officers, partners, employees,
agents, attorneys, representatives, and insurers of said corporations, firms,
associations, partnerships, limited liability companies, and other entities, and
their guardians, successors, assigns, heirs, executors, and administrators
(hereinafter collectively referred to as the “Releasees”), from any and all
claims, complaints, grievances, liabilities, obligations, promises, agreements,
damages, causes of action, rights, debts, demands, controversies, costs, losses,
damages, and expenses (including, without limitation, attorneys’ fees and
expenses) whatsoever, other than any arising under this Agreement, under any
municipal, local, state, or federal law, common or statutory — including, but in
no way limited to, claims under the Age Discrimination in Employment Act of
1967, 29 U.S.C. § 621, et seq. — for any actions or omissions whatsoever,
whether known or unknown and whether or not connected with the Employment
Agreement, the employment of Employee by the Company, or the termination
thereof, which existed or may have existed prior to, or contemporaneously with,
the execution of this Agreement.

 

13



--------------------------------------------------------------------------------



 



2. Employee, for himself or herself and on behalf of his or her attorneys,
heirs, assigns, successors, executors, and administrators, COVENANTS NOT TO SUE
OR OTHERWISE CONSENT TO PARTICIPATE IN ANY ACTION AGAINST, any of the Releasees
based upon any of the claims and other matters released in paragraph 1 of this
Agreement.
3. Employee agrees that he or she will keep the terms, amount, and fact of this
Agreement STRICTLY AND COMPLETELY CONFIDENTIAL and that he or she will not
communicate or otherwise disclose to any employee (past, present, or future) of
the Company or any of the other Releasees or to a member of the general public
the terms, amount, or fact of this Agreement, except as may be required by law
or compulsory process.
4. Employee waives and releases forever any right or rights he or she might have
to employment, reemployment, or reinstatement with the Company or any of the
other Releasees, except as may be provided under the terms of this Agreement.
5. Upon the expiration of seven (7) days after Employee’s execution of this
Agreement, the Company agrees to pay or provide Employee the Severance Payment
as provided (and defined) in the Employment Agreement.
6. The parties hereto recognize that, by entering into this Agreement, the
Company does not admit, and does specifically deny, any violation of any local,
state, or federal law, common or statutory. The parties further recognize that
this Agreement has been entered into in release and compromise of any claims
which might be asserted by Employee in connection with his or her employment by
the Company, or the termination thereof, and to avoid the expense and burden of
any litigation related thereto.
7. The parties acknowledge and agree that in the event Employee materially
breaches any provision of this Agreement, (a) Employee will indemnify and hold
the Company harmless from and against any and all resulting damages, expense, or
loss incurred by the Company (including, without limitation, attorneys’ fees and
expenses), (b) Employee will immediately repay to the Company in full any
payment made to him or her under the provisions of this Agreement, and (c) the
Company will be entitled to file counterclaims against Employee for breach of
the covenant not to sue and may recover from Employee any payment not repaid to
the Company, as required by clause (b) of this paragraph 7, as well as any and
all other resulting actual or consequential damages.
8. One or more waivers of a breach of any covenant, term, or provision of this
Agreement by either party shall not be construed as a waiver of a subsequent
breach of the same covenant, term, or provision, nor shall it be considered a
waiver of any other then existing or subsequent breach of a different covenant,
term, or provision.

 

14



--------------------------------------------------------------------------------



 



9. If any provision or term of this Agreement is held to be illegal, invalid, or
unenforceable, (a) such provision or term shall be fully severable, (b) this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never constituted part of this Agreement, and
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of each
such illegal, invalid, or unenforceable provision or term there shall be added
automatically as a part of this Agreement another provision or term as similar
to the illegal, invalid, or unenforceable provision as may be possible and that
is legal, valid, and enforceable.
10. The parties agree that should one party sue the other party for a breach of
any provision of this Agreement, the prevailing party shall be entitled to
recover its attorneys’ fees and costs of court. Each party shall have the right
to sue for specific performance of this Agreement, and for declaratory and
injunctive relief.
11. Either party may revoke this Agreement, within seven (7) days of the date of
its execution by Employee (the “Revocation Period”), by written notice to the
other party. Employee agrees that if he or she revokes this Agreement, he or she
shall receive none of the benefits provided for under its terms. Employee
further understands and agrees that, unless the Company receives from Employee,
prior to the expiration of the Revocation Period, written notice of his or her
revocation of this Agreement, this Agreement and all of its terms shall have
full force and effect, and Employee shall have forever waived his or her right
to revoke this Agreement.
12. This Agreement constitutes the entire agreement of the parties, and
supersedes all prior and contemporaneous negotiations and agreements, oral or
written, between the parties. All prior and contemporaneous negotiations and
agreements are deemed incorporated and merged into this Agreement and are deemed
to have been abandoned if not so incorporated. No representations, oral or
written, are being relied upon by either party in executing this Agreement other
than the express representations of this Agreement. This Agreement cannot be
changed or terminated without the express written consent of the parties.
13. This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, except where preempted by federal law.

 

15



--------------------------------------------------------------------------------



 



14. By executing this Agreement, Employee acknowledges that (a) this Agreement
has been reviewed with him or her by a representative of the Company (see
Attachment “A”, which is attached hereto and incorporated herein by reference),
(b) he or she has had at least twenty-one (21) days to consider the terms of the
Agreement (see Attachment “A”), and has considered its terms for that period of
time or has knowingly and voluntarily waived his or her right to do so, (c) he
or she has been advised by the Company in writing to consult with an attorney
regarding the terms of the Agreement (see Attachment “A”), (d) he or she has
consulted with, or has had sufficient opportunity to consult with, an attorney
of his or her own choosing regarding the terms of the Agreement, (e) any and all
questions regarding the terms of this Agreement have been asked and answered to
his or her complete satisfaction, (f) he or she has read this Agreement and
fully understands its terms and their import, (g) except as provided by this
Agreement, he or she has no contractual right or claim to the benefits described
herein, (h) the consideration provided for herein is good and valuable, and (i)
he or she is entering into this Agreement voluntarily, of his or her own free
will, and without any coercion, undue influence, threat, or intimidation of any
kind or type whatsoever.

 

16



--------------------------------------------------------------------------------



 



EXECUTED in  _____  ,  _____  this  _____  day of  _____  , 200  _____  .

              EMPLOYEE:
 
       
 
             
 
  Date:    
 
       

     
THE STATE OF                          
  §
 
  §
COUNTY OF                          
  §

BEFORE ME, the undersigned, a Notary Public, on this day personally appeared
 _____  , known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he or she executed the same for the
purposes and consideration therein expressed.
GIVEN UNDER MY HAND AND SEAL OF OFFICE this  _____  day of  _____  , 200  _____ 
.

     
 
   
 
   
 
  Notary Public, State
of                                                                    

[SEAL]

 

17



--------------------------------------------------------------------------------



 



EXECUTED in  _____  , Texas, this  _____  day of  _____  , 200  _____  .

              THE COMPANY:
 
       
 
       
 
  By:    
 
       
 
  Its:    
 
       

     
THE STATE OF                          
  §
 
  §
COUNTY OF                          
  §

BEFORE ME, the undersigned, a Notary Public, on this day personally appeared
 _____  ,  _____  of  _____  , known to me to be the person whose name is
subscribed to the foregoing instrument, and acknowledged to me that he or she
executed the same as the act of that company for the purposes and consideration
therein expressed.
GIVEN UNDER MY HAND AND SEAL OF OFFICE this  _____  day of  _____  , 200  _____ 
.

     
 
   
 
   
 
  Notary Public, State of
                                                                    

[SEAL]

 

18



--------------------------------------------------------------------------------



 



ATTACHMENT “A”
NOTICE OF RIGHTS
Attached hereto you will find a proposed Settlement Agreement, General Release,
and Covenant Not to Sue (“Agreement”) with respect to the termination of your
employment. It is required by law that you be given at least 21 days from the
date of receipt of the proposed Agreement within which to consider its terms.
During this period, please feel free to contact the person listed below to ask
any questions regarding the Agreement, including, but not limited to, the
definitions of words which you do not know and the meanings of phrases,
sentences, or paragraphs which you do not understand. It is recommended that you
consult with an attorney regarding your legal rights with respect to the
Agreement during this 21-day period.
ACKNOWLEDGMENT OF RECEIPT
I acknowledge that I received a copy of  _____  ’s proposed Settlement
Agreement, General Release, and Covenant Not to Sue at  _____  :  _____  .m.
this  _____  day of  _____  ,  _____  , and that the Agreement and the Notice of
Rights above have been reviewed with me by the person listed below.

                      EMPLOYEE:
 
           
 
                     
 
      Date:    
 
           
 
            COMPANY:        
 
                     
 
           
By:
           
 
           
Its:
           
 
           

 

19